internal_revenue_service index no number release date date cc dom p si plr-107960-00 in re letter_ruling regarding excise_tax legend taxpayer x dear this responds to your date letter submitted on your behalf by your representative in which taxpayer requests a ruling as to its federal excise_tax liability under sec_4051 of the internal_revenue_code in regard to its importation and sale of certain used truck trailers and whether taxpayer’s sales of new truck trailers to canadian purchasers for resale or long-term_lease may be made without excise_tax liability under sec_4051 a where the purchaser provides to taxpayer an exemption_certificate in the form and manner prescribed in sec_145_4052-1 of the temporary excise_tax regulations under the highway revenue act of taxpayer manufactures taxable highway truck trailers and semitrailer chassis and bodies hereinafter referred to as truck trailers for sale to retail dealers and retail customers the truck trailers are subject_to the tax imposed by sec_4051 since taxpayer has regularly sold its truck trailers to x a canadian dealer of truck trailers during the period date to date x sold taxpayer's truck trailers to retail customers in the united_states and canada the exported truck trailers in question were reacquired by x subsequent to use by x's customers in canada taxpayer intends to repurchase from x a number of those truck trailers none of which have been previously sold or used by customers dealers or other users in the united_states taxpayer's original sales of the truck trailers to x were made pursuant to the tax-free sales provision for export under sec_4221 in a subsequent audit by the internal_revenue_service the irs it was determined that taxpayer was liable for tax under sec_4051 in regard to all of its export sales of truck trailers to x during the period in question under a closing_agreement between the commissioner of internal revenue taxpayer and x taxpayer's excise_tax liability was resolved only for the truck trailers sold tax free to x for export but resold to u s customers the remaining truck trailers sold by taxpayer to x and resold to canadian customers are the subject of question of this ruling_request in question taxpayer asks whether it may make future sales of truck trailers to canadian purchasers free of tax where the parties are unregistered and an exemption_certificate is provided sec_4051 imposes a excise_tax on the first_retail_sale of certain enumerated articles including bodies and chassis of highway truck trailers and semitrailers sec_4052 defines the term first_retail_sale as the first sale for a purpose other than for resale or leasing in a long-term_lease after production manufacture or importation sec_145_4052-1 provides that for purposes of sec_4051 the term first_retail_sale means a taxable sale described in sec_145_4052-1 prior to date sec_145_4052-1 provided that the sale of an article is a taxable sale unless-- i the sale is a tax-free sale under sec_4221 ii a for a sale before date both the purchaser and the seller are registered under sec_4222 and sec_48_4222_a_-1 of the manufacturers and retailers excise_tax regulations and the seller has in good_faith accepted from the purchaser a proper certification as provided in sec_145_4052-1 executed in good_faith that the purchaser intends to lease such article on a long-term basis or resell such article b for a sale after date and regardless of the registration status of the seller or the purchaser the seller has in good_faith accepted from the purchaser a statement that the purchaser executed in good_faith and that is in substantially the same form as the certificate described in sec_145_4052-1 except that the statement must be signed under penalties of perjury and need not contain a registration number or iii there has been a prior taxable sale of the article effective as of date sec_145_4052-1 provides that for sales after date see sec_48_4052-1 sec_145_4052-1 and iii remain unchanged sec_48_4052-1 provides that tax is not imposed by sec_4051 on the sale of an article for resale or leasing in a long-term_lease if by the time of the sale the seller has in good_faith accepted from the buyer a statement that the buyer executed in good_faith in substantially the same form and subject_to the same conditions as the certificate described in sec_145_4052-1 except that the certificate must be signed under penalties of perjury and need not refer to form_637 or include a registration number sec_4221 provides that no tax is imposed on the sale of an article for export revrul_85_95 1985_2_cb_204 holds that if a truck is sold by a u s manufacturer to a retail dealer for export and the truck is thereafter exported used in a foreign_country and imported into the united_states the first_retail_sale of the truck after importation is subject_to the tax imposed by sec_4051 the revenue_ruling distinguishes the case of u s truck sales co v 229_f2d_693 6th cir wherein the court held that a manufacturers tax on trucks a predecessor to the sec_4051 retailers tax did not apply to the resale in the united_states of trucks that had been originally sold tax free in the united_states and shipped to a foreign_country and used there prior to importation the court reasoned that the tax could not be imposed on the second sale of an article that had already once been subject_to the tax even though the initial sale had been exempted from the tax under another provision of the code however under the facts in the revenue_ruling the first_retail_sale of the truck was when it was sold in the united_states after importation the sec_4051 retailers tax was not applicable to the original manufacturer’s sale of the vehicle for export since the sale was not a sale at retail no initial retail_sale taxable or tax-free occurred prior to exportation of the truck from the united_states the first_retail_sale after the vehicle was subsequently imported into the united_states presented the first and only opportunity to impose the tax in the instant case taxpayer’s original sales of the truck trailers to x were incorrectly transacted as tax-free sales under sec_4221 and sec_145_4052-1 the tax-free sales provisions of sec_4221 are applicable only to sales that are subject_to tax taxpayer’s sales to x were for resale and thus not retail sales subject_to tax however to avoid liability for tax taxpayer should have sold the truck trailers pursuant to sec_145_4052-1 for resale under proper certification and with both taxpayer and x registered with the irs not having done so taxpayer became liable for the sec_4051 tax upon its sales of the truck trailers to x under the reasoning of the court in u s truck sales co and the provisions of sec_145_4052-1 since taxpayer’s original sales of the truck trailers have previously been subject_to the sec_4051 tax the subsequent importation and sale of the vehicles by taxpayer would not be subject_to tax in regard to taxpayer’s future sales of new truck trailers to canadian purchasers who intend to resell or lease them on a long-term basis taxpayer may sell free of excise_tax pursuant to sec_48_4052-1 without registration with the irs provided that by the time of the sale taxpayer has accepted a certificate as described in sec_145_4052-1 executed by the purchaser in good_faith and signed under penalties of perjury this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely assistant chief_counsel passthroughs and special industries by richard a kocak chief branch enclosures copy of this letter copy for sec_6110 purposes
